Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the at least one chalcogenide material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The previous claim refers to this aspect of the invention as “the at least one zinc chalcogenide material”.

Claim 3 recites the limitation "the at least one tips" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The previous claim refers to this aspect of the invention as “the at least one tip ends”.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

The term “heavy metal” in claim 1 and its dependencies is a relative term which renders the claim indefinite. The term “heavy metal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification sets forth at page 3 that heavy metals referred to may be selected from mercury, lead, cadmium, antimony.  The specification does not clearly and specifically delineate what the claim terms mean in explicit terms.  Heavy metals and what is considered a heavy metal in chemistry is extremely subjective, various standards have been set forth and what constitutes a heavy metal in the art is not generally agreed upon.  Many in the art would consider Zn a heavy metal, based on its density alone, which is the metallic element that is the subject of applicant’s invention.  Applicant’s citation of an article concerning heavy metals is noted; however, the article only bolsters the position that the term is subjective and ambiguous; not belonging in claim language, which is legally required to ‘particularly point and distinctly claim’.  The author discussing their preferred definition of the term does not create clarity in terms of the claim’s language.  The ambiguous nature of the term ‘heavy element’ within the art and applicant’s lack of a clear and explicit definition of what standard applicant is using to define such a term renders the claims wholly indefinite.    

Claim Interpretation
Regarding Claim 3 and 11:  The claim sets forth that each of the at least one tips is coated with a different semiconductor material.  It is unclear what the material on these tips is being compared to, whether the core material or the material on one tip  

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12 and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tulsky in US20110300076.


Regarding Claim 1:  Tulsky teaches the creation of semiconductor nanocrystals having a ZnTe core and a shell comprising ZnSe (See Paragraph 20).  Tulsky teaches that the nanocrystals may not be spherical and may be rod-shaped (See Paragraph 65).  A rod inherently has at  least one elongated element, which differentiates such a particle from a sphere.  Tulsky describes the shell as covering the nanocrystalline core.  As this is the case, all portions of such a rod-shaped particle are coated with said shell including those ‘tip ends’ claimed.  

Regarding Claim 2-3:  The core is of ZnTe, while the shell is of ZnSe, which are two different zinc chalcogenide materials.  The shell material surrounds the core and would 

Regarding Claim 4:  ZnTe/ZnSe forms a Type-II heterostructure as is shown by applicant’s Figure 2D.

Regarding Claim 5:  Tulsky teaches the creation of semiconductor nanocrystals having a ZnTe core and a shell comprising ZnSe (See Paragraph 20).  Tulsky teaches that the nanocrystals may not be spherical and may be rod-shaped (See Paragraph 65).  A rod inherently has at  least one elongated element, which differentiates such a particle from a sphere.  Tulsky describes the shell as covering the nanocrystalline core.  As this is the case, all portions of such a rod-shaped particle are coated with said shell including those ‘tip ends’ claimed.  ZnTe/ZnSe forms a Type-II heterostructure as is shown by applicant’s Figure 2D.

Regarding Claim 7:  The elongated core is ZnTe (See Paragraph 20 and 65).

Regarding Claim 8:  Tulsky teaches that the entirety of the ZnTe core is coated with ZnSe (See Paragraph 20).  As Tulsky teaches that said core may be a rod-like core, both tips would also necessarily be coated with ZnSe (See Paragraph 65).

Regarding Claim 9:  Tulsky teaches a nanostructure of composition ZnTe/ZnSe (See Paragraph 20).

Regarding Claim 10-12:  Tulsky teaches that the material may be in the form of a rod-like core, wherein the material is coated with at least one semiconductor material (ZnSe).  As the core is ZnTe, the material at either end region of the core represents said coating of ZnSe, which is a different semiconductor material from said core.  All of the materials used by Tulsky are zinc chalcogenides 

Regarding Claim 17:  Tulsky teaches that the emission may be from 500-510 nm (See Paragraph 72).

Regarding Claim 18:  Tulsky teaches that ZnTe cores are created, which may be in the form of nanorods (See Paragraph 65 and 83).  Tulsky teaches that the materials are then provided with a shell.  The shell is provided on the surface of the material and tunes the photoluminescence by providing photostability (See Paragraph 95).  The shell covers the surface of the core, which would necessarily include the claimed ‘tips’.

Regarding Claim 19-20:  Tulsky teaches that these materials may be used in medical devices, such as flow cytometers, cellular imagers,  and may be also used in lighting and display technologies (See Paragraph 119-123).  Tulsky specifically discusses the creation of medical devices such as ophthalmic screening devices at paragraph 121. 

Regarding Claim 21:  Tulsky teaches the use of the described core-shell nanocrystals in display technologies, such as LED’s sensors, displays and solar panels (See Paragraph 123).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tulsky in US20110300076.

Tulsky teaches the creation of semiconductor nanocrystals having a ZnTe core and a shell comprising ZnSe (See Paragraph 20).  Tulsky teaches that the nanocrystals may not be spherical and may be rod-shaped (See Paragraph 65).  A rod inherently has at  least one elongated element, which differentiates such a particle from a sphere.  Tulsky describes the shell as covering the nanocrystalline core.  As this is the case, all portions of such a rod-shaped particle are coated with said shell including those ‘tip ends’ claimed.  Tulsky teaches that each of the dimensions of the rod-shaped particle may be from 1-100 nm, 1-50 nm or from 1-25 nm (See Paragraph 65).  Tulsky thus teaches an overlapping range of particle sizes.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim in US20150243837.

Regarding Claim 1 and 4-5:  Shim teaches the creation of nanostructures comprising an at least one elongated element (102) of a first semiconductor composition chosen from group II-VI and group III-V materials.  The material may be selected from a group including zinc chalcogenide materials such as ZnSe, ZnTe, and ZnS (See Paragraph 21, 23 and Figure 1A).  The elongated member is terminated by  a first and second endcap (104 and 108) disposed at the first and second end of the nanorod.  The first and second endcap may be chosen from various materials including heavy-metal free semiconductor materials, including compositions such as Si, Ge, ZnO, ZnS, ZnSe, ZnTe, MgO, MgS, MgSe, MgTe, amongst others (See Paragraph 17 and 37).  Thus, Shim teaches an overlapping range of compositions, wherein the core may include zinc chalcogenide materials and the end caps may include heavy-metal free semiconductor materials different from the core material. Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range to arrive at the invention as claimed. The core/shell structure may have a Type-II band alignment (See Paragraph 26).

Regarding Claim 2:  The core may be chosen from the materials such as ZnSe, ZnTe and ZnS, while the end caps may be chosen from the same group but are chosen to be different from the core (See Paragraph 17, 29 and 37).

Regarding Claim 3 and 11:  The first and second endcap are of different composition from the elongated element and may be of different composition from one another (See Paragraph 17 and 32).

Regarding Claim 6:  The composition of the endcap may include group III-V semiconductors such as GaN, GaP, GaAs, GaSb, InN, InP, InAs, amongst others (See Paragraph 37).

Regarding Claim 7-9:  The elongated element may comprise materials such as ZnSe, ZnTe, ZnS (See Paragraph 29). The endcaps may have a composition such as ZnS, ZnSe, ZnO, ZnTe, InN, GaN, InP, AlP, GaP (See Paragraph 37).  The overall structure of Shim’s composite may include the cores and shell materials as set forth in claim 9 and obviates those combinations as set forth.

Regarding Claim 10 and 12:  The material of Shim is a nanorod having both of its end regions coated with a semiconductor material (See Figure 1).  The coating material may be chosen from zinc chalcogenides and is different from the material of the nanorod (See Paragraph 37).

Regarding Claim 13-16:  The material of Shim has a length from 10-100 nm (See Paragraph 28).  Thus, Shim teaches an overlapping range of nanorod lengths.  Overlapping ranges have been held to present a prima facie case of obviousness over 

Regarding Claim 17:  Shim teaches an overlapping range of compositions as those instantly claimed and disclosed.  As the compositions and their structure may be the same as that which is claimed, the emission wavelength would be tunable to the same degree as that which is claimed.  The material of Shim would necessarily have an emission wavelength between 500 and 585 nm as this property would have necessarily flowed from the material.  

Regarding Claim 18:  Shim teaches a process of providing nanorods with endcaps, wherein the addition of those endcaps modulates the band gap and band offsets of the material, tuning said emission (See Paragraph 43 and abstract).

Regarding Claim 19-21:  Shim teaches that the materials may be used in various devices, including photodetectors (sensors) and electronic devices or optical devices such as photoluminescence devices or cathodoluminescence devices (See Paragraph 63).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734